


110 HR 5504 IH: To authorize the Secretary of the Interior to designate

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5504
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2008
			Mr. Ross (for
			 himself, Mr. Snyder,
			 Mr. Berry, and
			 Mr. Boozman) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to designate
		  the President William Jefferson Clinton Birthplace Home in Hope, Arkansas, as a
		  National Historic Site and unit of the National Park System, and for other
		  purposes.
	
	
		1.William Jefferson Clinton
			 Birthplace Home National Historic Site
			(a)Acquisition of
			 Property; Establishment of Historic SiteShould the Secretary of
			 the Interior acquire, by donation only from the Clinton Birthplace Foundation,
			 Inc., fee simple, unencumbered title to the William Jefferson Clinton
			 Birthplace Home site located at 117 South Hervey Street, Hope, Arkansas, 71801,
			 and to any personal property related to that site, the Secretary shall
			 designate the William Jefferson Clinton Birthplace Home site as a National
			 Historic Site and unit of the National Park System, to be known as the
			 President William Jefferson Clinton Birthplace Home National Historic
			 Site.
			(b)Applicability of
			 Other LawsThe Secretary shall administer the President William
			 Jefferson Clinton Birthplace Home National Historic Site in accordance with the
			 laws generally applicable to national historic sites, including the Act
			 entitled An Act to establish a National Park Service, and for other
			 purposes, approved August 25, 1916 (16 U.S.C. 1–4), and the Act
			 entitled An Act to provide for the preservation of historic American
			 sites, buildings, objects and antiquities of national significance, and for
			 other purposes, approved August 21, 1935 (16 U.S.C. 461 et
			 seq.).
			
